Exhibit 10.2



EMPLOYMENT AGREEMENT



This Employment Agreement (this “Agreement”) is entered into as of September 26,
2016 (the “Effective Date”) by and between Wayside Technology Group, Inc., a
Delaware corporation (the “Company” or “Wayside”), and Michael Vesey (the
“Executive”).



WITNESSETH:



WHEREAS, the Company desires the employment of the Executive in accordance with
the provisions of this Agreement; and



WHEREAS, the Executive desires and is willing to be employed by the Company in
accordance with the provisions of this Agreement.



NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and intending to be legally bound, the parties agree as follows:



1.Position and Term. On the terms and subject to the conditions set forth in
this Agreement, the Company shall employ the Executive and the Executive shall
serve the Company as “Vice President and Chief Financial Officer”. Mr. Vesey
employment with the Company is "at will" and may be terminated by the Company or
Mr. Vesey at any time, for any reason, with or without notice.



2.Duties. The Executive’s duties shall be prescribed from time to time by the
Board of Directors of the Company (the “Board”) and shall include such
responsibilities as are customary for employees performing functions similar to
those of the Executive.  In addition, the Executive shall serve at no additional
compensation in such executive capacity or capacities with respect to any
subsidiary or affiliate of the Company to which he may be elected or appointed,
provided that such duties are not inconsistent with those of a Vice President
and Chief Financial Officer.  The Executive shall devote substantially all of
the Executive’s time and attention to the performance of the Executive’s duties
and responsibilities for and on behalf of the Company except as set forth herein
or as may be consented to by the Company.  Notwithstanding anything to the
contrary herein, nothing in this Agreement shall preclude the Executive from:
(i) serving as a member of the board of directors or advisory board (or their
equivalents in the case of a non-corporate entity) of any (A) charitable or
philanthropic organization; or (B) entity, including a business entity; (ii)
engaging in charitable, community or philanthropic activities or any other
activities or (iii) serving as an executor, trustee or in a similar fiduciary
capacity; provided, that the activities set out in the foregoing clauses shall
be limited by the Executive so as not to affect, individually or in the
aggregate, or interfere with the performance of the Executive’s duties and
responsibilities hereunder, without the consent of the Company.



3.Compensation. The Executive shall receive, for all services rendered to the
Company pursuant to this Agreement, the following:



a.Base Salary.  The Employee shall be paid a base salary at the rate of one
hundred and seventy five thousand dollars ($175,000) per annum (the “Base
Salary”).  The Base

--------------------------------------------------------------------------------

Salary shall be payable in accordance with the Company’s then current general
salary payment policies.  The Base Salary may be changed (but not decreased
without the Employee’s consent) from time to time by a majority of the Board.
Executive has requested a review of base salary in February 2017, subject to a
positive three month performance review.



b.Equity Compensation.  After a positive three month performance review based on
operational improvement of our finance department, the Executive shall receive a
restricted stock grant of 10,000 shares of common stock under the Company’s
stock based compensation plan (the “2012 Plan”).  The restricted stock grant
shall vest in 20 equal quarterly installments.    The Employee shall also
receive a yearly bonus plan.   If the Company shall establish any other
incentive compensation plan or bonus plan, the Executive shall be eligible for
awards under such plans in the sole discretion of the Board on the terms and
subject to the conditions imposed by the Board. For the remainder of 2016,
executive will be entitled to a maximum discretionary bonus of $12,500.



c.Benefits.     The Executive and his “dependents,” as that term may be defined
under the applicable benefit plan(s) of the Company, shall be included, to the
extent eligible there under, in any and all standard benefit plans, programs and
policies of the Company, which may include health care insurance (medical,
dental and vision), long-term disability plans, life insurance, supplemental
disability insurance, supplemental life insurance and a 401(k) plan (the
“Benefits Plans”).     The Executive acknowledges and agrees that the Benefits
Plans may from time to time be modified by the Company as it deems necessary and
appropriate.



d.Deductions.     The Company shall deduct and withhold from the Executive’s
compensation all necessary or required taxes, including, but not limited to,
social security, self employment, withholding and otherwise, and any other
amounts required by law or any taxing authority.



4.Expenses.   , the Company shall reimburse the Executive for all reasonable
out-of-pocket expenses incurred by the Executive in connection with the
performance of the     Executive’s duties and responsibilities hereunder, upon
presentment of a valid receipt or other usual and customary documents evidencing
such expenses.    The Company will reimburse properly substantiated and timely
submitted expenses no later than 30 days after the date the appropriate
documentation is submitted by the Executive.



5.Absences. The Executive shall be entitled to four (4) weeks paid vacation time
per annum and such other time off in accordance with the Company’s current
procedures and policies, as the same may be amended from time to time.  



6.Termination.



a.For Cause.  The Company may terminate the Executive’s employment at any time
for Cause;     provided that prior to a termination for Cause the Company shall
provide the Executive with written notice of any such alleged breach and the
Executive shall have fourteen (14) days from the delivery of such notification
to remedy the breach.   “Cause” means (i) an act of personal dishonesty in
connection with the Executive’s responsibilities as an employee of the
2

--------------------------------------------------------------------------------

Company that is intended to result in a substantial personal enrichment of the
Executive;  (ii) a plea of guilty or nolo contendere to,  or conviction of,  a
felony which the Board reasonably believes has had or will have a material
detrimental effect on the Company’s reputation or business;    (iii)   a breach
of any fiduciary duty owed to the Company that has a material detrimental effect
on the Company’s reputation or business (except in the case of a personal
disability); or (iv) willful violations of the Executive’s obligations to the
Company.



b.Death.  This Agreement will terminate automatically upon the death of the
Executive.



c.Disability.   The Company may terminate the Executive’s employment if the
Executive suffers from a physical or mental disability.  The Executive will only
be deemed to have a physical or mental disability if the Executive is unable to
perform the essential functions of his position, with reasonable accommodation,
for a period of at least one hundred twenty            (120) consecutive days
because of a physical or mental impairment.  



d.Good Reason.  The Executive shall be able to terminate this Agreement at any
time for Good Reason.  For purposes of this Agreement, “Good Reason” shall mean,
with respect to the Executive, in each case to the extent not consented by the
Executive, (i) a material violation of this Agreement or any other agreement
between the Executive and the Company, by the Company or     (ii)  any
assignment of duties to the Executive that would require an unreasonable amount
of the Executive’s work time and that are duties which customarily would be
discharged by persons junior or subordinate in status to the Executive within
the Company;           provided that the Executive shall not have Good Reason
unless the Executive shall have       provided the Company written notice
describing such violation in sufficiently reasonable detail  for the Company to
understand the breach alleged to have occurred, and the Company shall fail   to
cure such alleged breach within thirty (30) days after the Executive has
provided the Company the required notice.



e.Compensation in the Event of Termination.  In the event that the Executive’s
employment pursuant to this Agreement terminates for any reason or no reason,
the Company shall pay to the Executive within thirty (30) days of such
termination:  (i) accrued and unpaid Base Salary in accordance with Section 3(a)
plus accrued and unpaid amounts for any unused vacation days which have accrued
(but not including any unused personal or sick days) and (ii) any unreimbursed
expenses payable in accordance with Section 4.  If (i) the Executive terminates
his employment for Good Reason, (ii) the Executive’s employment terminates due
to his death or (iii) the Company terminates the Executive’s employment without
Cause or due to a permanent disability of the Executive (subclauses (i), (ii)
and (iii) are hereinafter referred to as a “Termination Event”) Mr. Vesey will
be entitled to receive a severance payment equal to six months of his base
salary in effect at the time of termination.  In the event of the consummation
of a change of control transaction, outstanding unvested equity awards will
become immediately vested and Mr. Vesey will be entitled to receive a lump-sum
payment equal to 1 (one) time his then current annual salary and incentive
bonus, if any, earned in the year prior to such change in control transaction. 



3

--------------------------------------------------------------------------------

7.Assignment of Intellectual Property Rights.  In consideration of his
employment, the Executive agrees to be bound by this Section 7.



a.General.  The Executive agrees to assign, and hereby assigns, to the Company
all of his rights in any Inventions (as hereinafter defined) (including all
Intellectual Property Rights (as hereinafter defined) therein or related
thereto) that were previously or are made, conceived or reduced to practice, in
whole or in part and whether alone or with others, by him during his employment
by,  or service with, the Company or which arise out of any activity conducted
by, for or under the direction of the Company (whether or not conducted at the
Company’s facilities, working hours or using any of the Company’s assets), or
which are useful with, or relate directly or indirectly to, any Company Interest
(as defined below).     The Executive will promptly and fully disclose and
provide all of the Inventions described above (the “Assigned Inventions”) to  
the Company.



b.Assurances.  The Executive hereby agrees, during the duration of his
employment by the Company and thereafter, to further assist the Company, at the
Company’s expense, to evidence, record and perfect the Company’s rights in and
ownership of the Assigned Inventions, to perfect, obtain, maintain, enforce and
defend any rights specified to be so owned or assigned and to provide and
execute all documentation necessary to effect the foregoing.  



c.Other Inventions. The Executive agrees to not incorporate, or permit to be
incorporated, any Invention conceived, created, developed or reduced to practice
by him (alone   or with others) prior to or independently of his employment by
the Company (collectively, “Prior Inventions” attached hereto as Exhibit C) in
any work he performs for the Company, without the Company’s prior written
consent.  If (i) he uses or discloses any Prior Inventions when acting within
the scope of his employment (or otherwise on behalf of the Company), or (ii) any
    Assigned Invention cannot be fully made, used, reproduced or otherwise
exploited without using or violating any Prior Inventions, the Executive hereby
grants and agrees to grant to the      Company a perpetual, irrevocable,
worldwide, royalty-free, non-exclusive, sublicenseable right and license to
reproduce, make derivative works of, distribute, publicly perform, publicly    
display, make, have made, use, sell, import, offer for sale, and otherwise
exploit and exercise all such Prior Inventions and Intellectual Property Rights
therein.



d.Definitions.  “Company Interest” means any business of the Company or any
product, service, Invention or Intellectual Property Right that is used or under
consideration or development by the Company.  “Intellectual Property Rights”
means any and all intellectual property rights and other similar proprietary
rights in any jurisdiction, whether registered or unregistered, and whether
owned or held for use under license with any third party, including all rights
and interests pertaining to or deriving from: (a) patents and patent
applications, reexaminations, extensions and counterparts claiming property
therefrom; inventions, invention disclosures, discoveries and improvements,
whether or not patentable; (b) computer software and firmware, including data
files, source code, object code and software-related specifications and
documentation; (c) works of authorship, whether or not copyrightable; (d) trade
secrets     (including those trade secrets defined in the Uniform Trade Secrets
Act and under corresponding statutory law and common law), business, technical
and know-how information, non-public information, and confidential information
and rights to limit the use of disclosure thereof by any
4

--------------------------------------------------------------------------------

person; (e) trademarks, trade names, service marks, certification marks, service
names, brands, trade dress and logos and the goodwill associated therewith; (f)
proprietary databases and data compilations and all documentation relating to
the foregoing, including manuals, memoranda     and record; (g) domain names;
and (h) licenses of any of the foregoing; including in each case   any
registrations of, applications to register, and renewals and extensions of, any
of the foregoing with or by any governmental authority in any jurisdiction.
 “Invention” means any products, process, ideas, improvements, discoveries,
inventions, designs, algorithms, financial models, writings, works of
authorship, content, graphics, data, software, specifications, instructions,
text, images, photographs, illustration, audio clips, trade secrets and other
works, material and information, tangible or intangible, whether or not it may
be patented, copyrighted or otherwise protected (including all versions,
modifications, enhancements and derivative work thereof).



8.Restrictive Covenants. The Executive acknowledges and agrees that he has and
will have access to secret and confidential information of the Company and its
subsidiaries (“Confidential Information”) and that the following restrictive
covenants are necessary to protect the interests  and continued success of the
Company.  As used in this Agreement, Confidential Information includes, without
limitation, all information of a technical or commercial nature (such as    
 research and development information, patents, trademarks and copyrights and
applications thereto, formulas, codes, computer programs, software,
methodologies, processes, innovations, software tools, know-how, knowledge,
designs, drawings specifications, concepts, data, reports, techniques,
documentation, pricing information, marketing plans, customer and prospect
lists, trade secrets, financial information, salaries, business affairs,
suppliers, profits, markets, sales strategies, forecasts and personnel
information), whether written or oral, relating to the business and affairs of
the Company, its customers and/or other business associates which has not been
made available to the general public.  



a.Confidentiality.  The Executive shall not disclose any Confidential
Information to any person or entity at any time during or after the termination
of this Agreement or the  Executive’s employment.



b.Non-Compete.  In consideration of the employment hereunder, the Executive
agrees that during his employment and for a period of one (1) years thereafter,
the Executive will not (and will cause any entity controlled by the Executive
not to), directly or indirectly, whether or not for compensation and whether or
not as an employee, be engaged in or have any financial interest in any business
competing with or which may compete with the business of the      Company (or
with the business of any affiliate of the Company conducting substantially
similar activities) (such affiliates together with the Company, collectively,
“Wayside”) within any state, country, region or locality in which Wayside is
then doing business or marketing its products or solicit, advise, provide or
sell any services or products of the same or similar nature to services    or
products of Wayside to any person or entity.  For purposes of this Agreement,
the Executive will be deemed to be engaged in or to have a financial interest in
such competitive business if he is an officer, director, shareholder, joint
venturer, agent, salesperson, consultant, investor,    advisor, principal or
partner, of any person, partnership, corporation, trust or other entity which  
 is engaged in such a competitive business, or if he directly or indirectly
performs services for    such an entity or if a member of Executive’s immediate
family beneficially owns an equity  interest, or interest convertible into
equity, in any such entity; provided, however, that the
5

--------------------------------------------------------------------------------

foregoing will not prohibit the Executive or a member of her immediate family
from owning, for the purpose of passive investment, less than 5% of any class of
securities of a publicly held corporation.



c.Non-Solicitation/Non-Interference.  The Executive agrees that during his
employment and for an additional one (1) years after the termination thereof,
the Executive shall not (and shall cause any entity controlled by the Executive
not to), directly or indirectly, acting    as an employee, owner, shareholder,
partner, joint venturer, officer, director, agent, salesperson, consultant,
advisor, investor or principal of any corporation, trust or other entity: (i)
solicit,   request or otherwise attempt to induce or influence, directly or
indirectly, any present client, distributor, licensor or supplier, or
prospective client, distributor, licensor or supplier, of    Wayside, or other
persons sharing a business relationship with Wayside, to cancel, limit or
postpone their business with Wayside, or otherwise take action which might cause
a financial disadvantage of Wayside; or (ii) hire or solicit for employment,
directly or indirectly, or induce   or actively attempt to influence, any
employee, officer, director, agent, contractor or other   business associate of
Wayside, including any of its Affiliates, as such term is defined in the
Securities Act of 1933, as amended, to terminate his or her employment or
discontinue such person’s consultant, contractor or other business association
with Wayside or its Affiliates.  For purposes of this Agreement the term
prospective client shall mean any person, group of    associated persons or
entity whose business Wayside has solicited at any time prior to the termination
of his employment.



d.The Parties agree that they will not in any way disparage each other,
including current or former officers, directors and employees, nor will they
make or solicit any comments, statements or the like to the media or to others
that may be considered to be disparaging, derogatory or detrimental to the good
name or business reputation of the other.  



e.If the Board, in its reasonable discretion, determines that the Executive
violated  any of the restrictive covenants contained in this Section 8, the
applicable restrictive period shall be increased by the period of time from the
commencement of any such violation until the time such violation shall be cured
by the Executive to the satisfaction of the Company.



f.In the event that either any scope or restrictive period set forth in this
Section 8 is deemed to be unreasonably restrictive or unenforceable in any court
proceeding, the scope and/or restrictive period shall be reduced to equal the
maximum scope and/or restrictive period    allowable under the circumstances.



g.The Executive acknowledges and agrees that in the event of a breach or    
threatened breach of the provisions of this Section 8 by the Executive, the
Company may suffer irreparable harm and, therefore, the Company shall be
entitled to obtain immediate injunctive  relief restraining the Executive from
such breach or threatened breach of the restrictive      covenants contained in
this Section 8.  Nothing herein shall be construed as prohibiting the Company
from pursuing any other remedies available to it for such breach or threatened
breach, including the recovery of damages from the Executive.  The Company
acknowledges and agrees that in the event of a breach or threatened breach of
the provisions of this Section 8 by the Company, the Executive may suffer
irreparable reputation harm and, therefore, the Executive  
6

--------------------------------------------------------------------------------

shall be entitled to obtain immediate injunctive relief restraining the Company
from such breach or threatened breach of the restrictive covenants contained in
this Section 8.  Nothing herein shall be construed as prohibiting the Executive
from pursuing any other remedies available to him for such breach or threatened
breach, including the recovery of damages from the Company.



9.Attorneys’ Fees.  If any action at law or in equity (including arbitration) is
 necessary to enforce or interpret the terms of any provision of this Agreement,
the prevailing    party shall be entitled to reasonable attorneys’ fees, costs
and necessary disbursements in     addition to any other relief to which such
party may be entitled pursuant to the underlying action.  



10.No Conflicts.  The Executive represents and warrants to the Company that the
execution, delivery and performance by the Executive of this Agreement do not
conflict with or result in a violation or breach of, or constitute (with or
without the giving of notice or the lapse    of time or both) a default under
any contract, agreement or understanding, whether oral or     written, to which
the Executive is a party or by which the Executive is bound and that there are  
no restrictions, covenants, agreements or limitations on the Executive’s right
or ability to enter into and perform the terms of this Agreement, and the
Executive agrees to indemnify and save    the Company harmless from any
liability, cost or expense, including attorney’s fees, based upon or arising out
of any breach of this Section 10.



11.Waiver.  The waiver by either party of any breach by the other party of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent   breach by such party.  No person acting other than pursuant to a
resolution of the Company shall have authority on behalf of the Company to agree
to amend, modify, repeal, waive or extend any provision of this Agreement.



12.Assignment.  This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Company.  This Agreement shall inure to the
benefit of and be enforceable by the Executive or his legal representatives,
executors, administrators and heirs.     The Executive may not assign any of the
Executive’s duties, responsibilities, obligations or positions hereunder to any
person and any such purported assignment by the Executive shall be void and of
no force and effect.



13.Notices. All notices, requests, demands and other communications which are
required or may be given pursuant to this Agreement shall be in writing and
shall be deemed to have been duly given when received if personally delivered;
upon confirmation of transmission if sent by telecopy, electronic or digital
transmission; the day after it is sent, if sent for next day delivery to a
domestic address by recognized overnight delivery service (e.g., Federal
Express); and upon receipt, if sent by certified or registered mail, return
receipt requested.  In each case notice shall be sent to:



If to Executive, addressed to:



Michael Vesey

264 Crabtree Court

Basking Ridge, NJ 07920

7

--------------------------------------------------------------------------------

If to the Company, addressed to:



Wayside Technology Group, Inc.

4 Industrial Way W.

Eatontown, New Jersey 07724



or to such other place and with such other copies as either party may designate
as to itself by written notice to the others.



14.Construction of Agreement.



a.Governing Law.  This Agreement shall be governed by and its provisions
construed and enforced in accordance with the internal laws of Delaware without
reference to its principles regarding conflicts of law.



b.Severability.  In the event that any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality or enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.



c.Headings.  The descriptive headings of the several paragraphs of this
Agreement are inserted for convenience of reference only and shall not
constitute a part of this Agreement.



d.Entire Agreement.  This Agreement and the agreements and documents referenced
herein and attached as Exhibits A, B and C contain the entire agreement of the
parties concerning the Executive’s employment and all promises, representations,
understandings, arrangements and prior agreements on such subject are merged
herein and superseded hereby.  





[Signatures appear on next page]





8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has set his hand, all as of the day
and year first above written.





WAYSIDE TECHNOLOGY GROUP, Inc.





By:

    /s/ Simon Nynens

Name:

Simon Nynens

Its:

Chief Executive Officer















EXECUTIVE





/s/ Michael Vesey



Michael Vesey



9

--------------------------------------------------------------------------------

Exhibit C



Prior Inventions: none

10

--------------------------------------------------------------------------------